IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1578
                            Filed November 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MOHAMED ELAMIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Crystal S.

Cronk, District Associate Judge.



      A defendant appeals his conviction of possession of a controlled substance.

AFFIRMED.



      Rockne O. Cole of Cole Law Firm, PC, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., McDonald, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                          2


McDONALD, Judge.

       Following a trial on the minutes of testimony, Mohamed Elamin was

convicted of possession of a controlled substance, first offense, in violation of Iowa

Code section 124.401(5) (2017). In this direct appeal, Elamin contends the district

court erred in denying his motion to dismiss for alleged violations of Elamin’s right

to speedy indictment pursuant to Iowa Rule of Criminal Procedure 2.33(2)(a). Our

review is for the correction of legal error. See State v. Williams, 895 N.W.2d 856,

860 (Iowa 2017).

       We conclude the district court did not err in denying the motion to dismiss.

The defendant concedes the district court’s ruling was correct pursuant to State v.

Williams, which was decided after the district court denied Elamin’s motion to

dismiss. See 895 N.W.2d at 858. The defendant contends, however, Williams

should not be applied retroactively to his case. We disagree. This court has

repeatedly applied Williams retroactively to cases pending at the time Williams was

filed, and this court has explicitly held Williams shall apply retroactively until the

supreme court holds otherwise. See State v. Dormire, No. 16-1747, 2018 WL

2085199, at *2 (Iowa Ct. App. May 2, 2018) (“As of yet, the supreme court has not

addressed how the Williams holding should be applied. Without a statement that

the decision is to operate prospectively only, we will apply Williams retroactively.”);

State v. Lepon, No. 16-0117, 2017 WL 4049829, at *3 (Iowa Ct. App. Sept. 13,

2017) (applying Williams retroactively); State v. Faber, No. 16-1553, 2017 WL

4050112, at *1 (Iowa Ct. App. Sept. 13, 2017) (same); State v. Carney, No. 16-

1618, 2017 WL 3065164, at *2 (Iowa Ct. App. July 19, 2017) (applying Williams to
                                         3

appeal pending at time Williams was filed). We see no reason to deviate from the

rationale and holdings of our prior opinions.

       We affirm the defendant’s conviction and sentence.

       AFFIRMED.